DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on October 9, 2020 is acknowledged.  The traversal is on the ground that the invention did not lack unity of invention requirement.  After further consideration, this argument is found persuasive. Examiner will examine all claims.
Claim Objections
Claim 29 is objected to because of the following informalities:  in lines 1-2, “tubular handling equipment” should be changed to --the tubular handling equipment--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 34-38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 8, 21, 28, 32 and 46 is ambiguous and confusing and is rendered indefinite. regarding these claims, applicant uses the transitional phrase “is or comprising”.  The use of this phrase does not establish metes and bounds and makes limitations that follow the transitional phrase indefinite. limitation. The use of the word “is” limits the scope of a claim to the specified materials or steps of the claimed invention.  While the word “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Examiner contends the transitional phrase should not create a markush but define the scope of the claim as to whether unrecited additional components or steps, if any, are excluded from the scope of the claim. 
Claim 28 recites the limitation "the tubular" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-38 recites the limitation "the tubular" throughout the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 27-32, 44-46, 53 and 55 are rejected under 35 U.S.C. 102(a)(1) as being antipcated by Wraight et al. US Patent 5,107,705 (Wraight).
Regarding claim 1, Wraight discloses a method comprising: measuring a first distance (distance B in Fig. 3) between a first point (predetermined distance in mousehole 38 which equals the length of mousehole 38 excluding the length of a compressed spring 39 and thread 41’ of pipe 40) and a second point (16); positioning a first end of a downhole tool (40) in alignment with the first point (illustrated in Fig. 3); measuring a second distance (distance C in Fig. 3) between the second point (16) and a second end of the downhole tool (illustrated in Fig. 3); and determining length of the downhole tool based on the first and second distances (distance A in Fig. 3; col. 9, lines 1-4). (Abstract; col. 9, lines 1-28; Figs. 2-4). Examiner contends reference numbers 40 and 41 both designated for a pipe as illustrated in Fig 3.
Regarding claim 2, Wraight discloses the downhole tool is a drill pipe (40). (col. 6, lines 30-33). 
Regarding claim 3, Wraight discloses the downhole tool is or comprises a portion of a bottom hole assembly. (col. 13, lines 41-49; Fig. 8).
Regarding claim 4, Wraight discloses the first (predetermined distance in mousehole 38 which equals the length of mousehole 38 excluding the length of a compressed spring 39 and thread 41’ of pipe 40) and second points (16) are positionally fixed. (Fig. 3). Examiner contends the first point can be determined since the thread 41’ lengths are fairly constant (col. 9, lines 5-8) and the pipes (40) will compress the spring (39) the same amount. (col. 12-16).
Regarding claim 5, Wraight discloses the second distance (C) is substantially smaller than the length of the downhole tool (40). (Fig. 3).
Regarding claim 6, Wraight discloses the second distance is between 1% and 20% of the length of the downhole tool. (Fig. 3).
Regarding claim 7, Wraight discloses measuring the second distance between the second point and the second end of the downhole tool comprises operating a sensor (50) to generate a signal indicative of the second distance (C). (col. 8, lines 55-60; Figs. 3-4).
Regarding claim 8, Wraight discloses the sensor is or comprises a digital image camera (50)
Regarding claim 9, Wraight discloses determining the length of the downhole tool based on the first and second distances comprises operating a processing device (64) comprising a processor and a memory storing computer program code to determine the length of the downhole tool based on the first distance and the signal generated by the sensor. (col. 11, lines 8-11). Computer 64 through image recognition determines the length of any pipe in mousehole 38. The computer will have a processor and a memory storing computer program code.
Regarding claim 10, Wraight discloses performed at an oil and/or gas drilling wellsite. (Fig. 1).
Regarding claim 11, Wraight discloses positioning the first end of the downhole tool in alignment with the first point and measuring the second distance are performed in conjunction with tubular handling equipment of an oil and/or gas drilling rig at the wellsite. (Fig. 1). Examiner contends the mast (12) and rig floor (16) is considered a component of the tubular handling equipment and the camera (50) and mousehole (38) are attached to both respectfully.
Regarding claim 12, Wraight discloses positioning the first end of the downhole tool (40) in alignment with the first point and measuring the second distance (C) are performed in conjunction with a catwalk (16, rig floor) of an oil and/or gas drilling rig at the wellsite. (Fig. 1 & 3).
Regarding claim 13, Wraight discloses positioning the first end of the downhole tool in alignment with the first point and measuring the second distance (C) are performed in conjunction with a rat hole (38) at the wellsite. (Fig. 1 & 3).
Regarding claim 15, Wraight discloses the first distance (B) is less than the length of the downhole tool (40), and wherein determining the length of the downhole tool based on the first (B, C) comprises determining the length of the downhole tool by calculating the sum of the first and second distances. (col. 9, lines 1-5; Fig. 3).
Regarding claim 27, Wraight discloses an apparatus comprising: a tubular measuring system comprising: a sensor (50) disposed at a predetermined location with respect to a datum (16), wherein the sensor (50) is operable to generate a signal indicative of a tubular feature (40) position relative to the sensor (col. 8, lines 55-60; Figs. 3-4); and a processing device (64) comprising a processor and a memory storing computer program code, wherein the processing device is operable to receive and process the signal to determine position of the tubular feature with respect to the datum (16) (Computer 64 through image recognition determines the length of any pipe in mousehole 38. The computer will have a processor and a memory storing computer program code. col. 11, lines 8-11). (Abstract; col. 9, lines 1-28; Figs. 1-4).
Regarding claim 28, Wraight discloses the tubular (40) is or comprises a drill pipe and wherein the tubular measuring system is located at an oil and/or gas drilling wellsite (10). (Fig. 1). 
Regarding claim 29, Wraight discloses the sensor (50) is operable in conjunction with tubular handling equipment of an oil and/or gas drilling rig at the wellsite. (Fig. 1). Examiner contends the mast (12) is considered a component of the tubular handling equipment and the camera (50) is attached to the mast.
Regarding claim 30, Wraight discloses the sensor (50) is operable in conjunction with a catwalk (16) of an oil and/or gas drilling rig at the wellsite. (Figs. 1 & 3).
Regarding claim 31, Wraight discloses the sensor (50) is operable in conjunction with a rat hole (38) at the wellsite. (Figs. 1 & 3)
Regarding claims 32 and 46, Wraight discloses the sensor (50) is or comprises a digital image camera operable to generate a digital image (58) of the tubular feature. (Fig. 2).
Regarding claim 44, Wraight discloses a method comprising: transferring a tubular (40) via tubular handling equipment disposed at an oil and/or gas drilling wellsite; operating a sensor (50) located at a predetermined location, relative to a datum (16) at the wellsite, to generate a signal dependent upon a first characteristic of a feature of the tubular (an end of tubular), wherein the first characteristic is a dimension or position of the tubular feature relative to the predetermined sensor location (distance C; Fig. 2); and operating a processing device (64) (Computer 64 through image recognition determines the length of any pipe in mousehole 38. The computer will have a processor and a memory storing computer program code. col. 11, lines 8-11) comprising a processor and a memory storing computer program code to determine a second characteristic based on the signal, wherein the second characteristic is a dimension of the tubular (the second characteristic is the length of the tubular distance A in Fig. 3). (Abstract; col. 9, lines 1-28; Figs. 1-4).
Regarding claim 45, Wraight discloses the tubular handling equipment comprises the sensor (50). (Fig. 1). Examiner contends the mast (12) is considered a component of the tubular handling equipment and the camera (50) is attached to the mast.
Regarding claim 53, Wraight discloses the second characteristic is determined while the tubular is disposed in a fingerboard (38) of a drilling rig at the wellsite. (Figs. 1 & 3). Examiner contends the mousehole 38 is a fingerboard since it provides storage (e.g., temporary storage) of tubulars.
Regarding claim 55, Wraight discloses the second characteristic is determined while the tubular is substantially vertical. (Figs. 1 & 3).
Allowable Subject Matter
Claims 39-43 are allowed.
Claims 21, 33-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14, 16-20, 22-26, 47-52 and 54 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676